                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION

                           CRIMINAL MINUTES – JURY TRIAL
                                             Day 13

Case No.: 4:18CR00000-001                                         Date: 11/5/2019


Defendant: Marcus Jay Davis, custody                  Counsel: Tony Anderson, Melissa
                                                      Friedman, Bev Davis - CJA



PRESENT:        JUDGE:               Michael F. Urbanski, CUSDJ
                TIME IN COURT:       9:02-11:22; 11:42-1:46; 2:45-3:01; 3:12-6:06 7h 34m
                Deputy Clerk:        Kristin Ayersman
                Court Reporter:      Judy Webb
                U. S. Attorney:      Ron Huber, Heather Carlton, Rachel Swartz
                USPO:                none
                Case Agent:          Devin Taylor, FBI TFO
                Interpreter:         none


                                    LIST OF WITNESSES

    GOVERNMENT                                        DEFENDANT
  1.   Devin Taylor, FBI TFO                     1.
  2.   Harry Torres, Danville PD
  3.   Jamie High, Danville PD
  4.   Demetrius Staten
  5.   Michael Newman



PROCEEDINGS:
     Government presents evidence. Agent Taylor, sworn. Recess 11:22 Reconvene 11:42
     Agent Taylor, still sworn. Cross. Redirect. Recross. Recess 1:46 Reconvene 2:45
     Officer Torres, sworn. Court recesses to look at case law. Recess 3:01 Reconvene 3:12
     US addresses case law. Court will not allow testimony re flight/consciousness of guilt.
     Jury returns to courtroom 3:21. Witness stands down, no cross, not excused. Detective
     High, sworn. Witness excused. Mr. Staten, sworn. Court dismisses jury for evening 5:08
     – to return at 9am 11/6/19. Mr. Staten admonished not to discuss testimony – to return in
     morning. Court asks for additional authorities to consider issue re flight/consciousness of
     guilt further – US responds. Ms. Carlton addresses charging conference, jury instructions
       – believes US will rest by Thurs p.m./Fri a.m., addresses housekeeping/ddls in 4:18CR12.
       Court notes 4:18CR12 is on appeal, does not have jurisdiction. Court will consider US
       motion, will address after review. Court asks about issue form this morning re GJ
       testimony. Mr. Newman is present. Mr. Huber responds. Court asks US to put Mr.
       Newman under oath, exhibits put into record. Mr. Newman, sworn. US A, B, C
       (SEALED by oral order of court – redacted copy to be filed), D (Sealed), E. Court
       directs Mr. Newman to look for envelopes of Special GJ testimony and provide a list of
       names to see if witnesses from that Gj are in this case. US F. Court admits US C, D and
       F under seal by oral order, redacted copies to be provided by US. Cross. Witness
       excused. Mr. Davis responds to US response to motion to dismiss [1070]. Adjourn 6:06.
       Defendant remanded to custody.

Additional Information:
Court addresses parties re briefs recently filed. Court notes state statute re state GJ transcripts
and recordings, and directs US to produce testimony, under oath, from Mr. Newman of GJ
testimony re 12/16/2017 date. US responds. Dft responds. Jury returns to courtroom 9:12.
